ALLREAD, J.
Epitomized Opinion
Action by County Treasurer to recover taxes upon bonds which were listed upon the duplicate of the county for the years 1916, 1917 and 1918. The defense is that the Auditor failed to list the taxes after 1919 until January 1923, when the taxes were placed on the delinquent personal duplicate of 1922. In 1919 the defendant had obtained an injunction against the Auditor and Treasurer from listing or collecting any of the taxes in question. This injunction remained in effect until 1922, when the Supreme Court held the property taxable and dissolved the injunction. The trial court acknowledged the theory of the defendant and dismissed the petition. On error the Appeals Court held:
1. The effect of the injunction was to prevent the Auditor from listing or relisting the property in any of the years from 1919 to 1922.
2. The taxpayer, having invoked the delay by means of the injunction has no just or equitable right to take advantage of the fact that the tax list was made in the year 1919
% and not carried forward until 1922. He is estopped from raising the question.